Citation Nr: 1031982	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-35 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California
 
 
THE ISSUES
 
1.  What evaluation is warranted for chronic fatigue syndrome 
from July 14, 2000?
 
2.  What evaluation is warranted for sinusitis from July 14, 
2000?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
INTRODUCTION
 
The Veteran served on active duty from May 1995 to June 1999.  A 
subsequent period of Air National Guard service is also reported.
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision by the Department of 
Veterans (VA) Regional Office (RO) in Oakland, California.
 
The Veteran testified at a July 2007 travel Board hearing.
 
In November 2007, the Board remanded the claims for further 
development.
 
A request to reopen a claim of entitlement to service 
connection for deep vein thrombosis, post phlebitis 
syndrome with systemic vasculitis, been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  
 
 
FINDINGS OF FACT
 
1.  Since July 14, 2000, the Veteran's chronic fatigue syndrome 
has not been manifested by any period of incapacitation or by 
symptoms that require control by continuous medication.
 
2.  Since July 14, 2000, the Veteran's sinusitis has been 
manifested by three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.
 
 


CONCLUSIONS OF LAW
 
1.  Since July 14, 2000, the criteria for a compensable rating 
for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.§§ 
3.159, 4.88b, Diagnostic Code 6354 (2009).
 
2.  Since July 14, 2000, the criteria for a 10 percent rating for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.97, Diagnostic 
Code 6512 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
As service connection, initial ratings, and effective dates have 
been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met. 
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).
 
Factual Background
 
In May 2003, the RO granted service connection for chronic 
fatigue syndrome and sinusitis as a result of anthrax 
vaccinations.  
 
In an August 2000 VA outpatient treatment report, the Veteran 
complained of fatigue, somnolence and of postnasal drip with 
yellowish sputum.  He was concerned about his fatigue.  On 
examination, the post pharynx was minimally congested.  There was 
no lymphadenopathy.  There was no sinus tenderness. 
 
On VA examination in November 2000, the Veteran reported that he 
was fatigued on an ongoing basis.  He stated that he sleeps 12 
hours a day and that he wakes up tired.  He was diagnosed as 
having chronic fatigue, secondary to the anthrax vaccination.
 
In an April 2001 medical summary from Walter Reed Hospital, it 
was noted that the Veteran had chronic fatigue with the onset 
temporally associated with the anthrax vaccination.  The Veteran 
reported increased sleep from five to ten hours to feel 
refreshed.  He was able to work a full day and exercise.  He was 
also noted to have an episode of clinical sinusitis with 
treatment following the anthrax vaccination.  He experienced 
bloody purulent nasal drainage for several days.  
 
In a March 2002 clinical summary from Walter Reed Hospital, it 
was noted that the Veteran had chronic fatigue temporally 
associated with the anthrax vaccination.  It was reported that 
the Veteran slept poorly and that he felt tired all the time.  
With regard to sinusitis, it was noted that the Veteran had daily 
problems with congestion, postnasal drip and sore throat.  A CT 
scan of the sinuses conducted in April 2001 was negative.
 
On VA examination in August 2002, the Veteran complained of 
chronic fatigue.  The examiner noted, however, that the Veteran 
presented as an unusually lively, energetic and productive young 
man.  
 
An April 2001 CT scan of the sinuses was negative.
 
In a May 2003 VA outpatient treatment report, the Veteran 
reported a two month history of sinus congestion with clear nasal 
discharge tinged with blood.  He reported that Nasonex was not 
helping and that the drainage in this throat was making it 
difficult for him to sleep at night.  He also reported having 
severe headaches over his eyes.  Examination revealed that the 
nasal mucosa was hyperemic, inflamed and friable with copious 
clear discharge and tinges of blood.  He was diagnosed as having 
chronic allergic rhinosinusitis and prescribed with 
Chlorpheniramine, Sudafed and Nasalcrom.
 
In an August 2003 VA outpatient treatment report, it was noted 
that in May 2003, the Veteran had presented to the emergency 
department with what appeared to be acute sinusitis.  He was 
treated with nasal inhalers and had satisfactory relief.  The 
Veteran reported that subsequent to that visit, he has not had 
any symptoms and his sinuses are clear.  He did not have any new 
complaints.  He reported no fevers, chills or shortness of 
breath.  He continued to maintain a fairly active lifestyle.  He 
exercised regularly.  
 
In an April 2004 VA outpatient treatment report, the Veteran 
reported that he continues to experience daytime fatigue with 
difficulty sleeping.  He also reported that Fluinsolide inhaler 
dramatically helped with a recent sinus infection.  A history of 
undergoing a sleep study, being diagnosed with sleep apnea, and 
being prescribed a continuous positive airway pressure machine 
was noted.
 
On VA examination for chronic fatigue syndrome in June 2004, the 
Veteran reported problems staying awake and with drowsiness while 
trying to do activities that are not particularly active.  He 
denied muscle aches or weakness.  He denied fatigue for 24 or 
greater hours after periods of exercise.  He denied migrating 
joint pains.  He did not have a decrease in his work less than 50 
percent of what his previous levels have been.  He was currently 
employed and he continued to work full weeks of eight to nine 
hours a day.  He reported that since he has problems with 
fatigue, he used two to three weeks of sick leave per year.  
Despite his complaints of fatigue, he was able to exercise at 
night, which he reported help him sleep.  He also stated that he 
was able to sleep approximately eight hours a night, although 
this was somewhat interrupted by tossing and turning.  The 
diagnosis was chronic fatigue syndrome.  The examiner commented 
that despite the Veteran's complaints, he was functioning at an 
extremely high level with constant good performance levels and 
consistently high recommendations from his supervisors per his 
own report.  He was able to exercise on a regular basis without 
significant episodes.  He did not have fevers, aches, weakness or 
fatigue for 24 or greater hours after exercise.  It was opined 
that his pharyngitis and headaches were related to his sinus 
condition.  He had one episode of lymphadenopathy and his sleep 
disturbances were more likely related to his current evaluation 
so possible sleep apnea.  Therefore, the examiner concluded that 
the Veteran did not meet the current criteria for a diagnosis of 
chronic fatigue syndrome.
 
On VA examination for sinusitis in June 2004, the Veteran 
reported that he had been treated very successfully in the past 
with Flonase, Chlorpheniramine and Cromolyn.  He reported using 
Flonase on a daily basis.  He denied any sinus surgery or 
treatment with antibiotics for a sinus infection.  Examination 
revealed that his tympanic membranes were clear and mobile 
bilaterally.  Nasal examination revealed a midline nasal septum 
with a moderate amount of intranasal edema.  There were no polyps 
or discharge.  The diagnosis was allergic rhinitis that was well 
treated with a topical nasal steroid.  The examiner opined that 
the Veteran's sleep disorder remained obscure and in all 
likelihood was not related to service.   
 
In a January 2005 VA outpatient treatment report, the Veteran 
complained of head congestion and two weeks of intermittent pain 
behind the right eye and latter throughout the day with 
unilateral nasal tearing.  He reported that his sinus symptoms 
started about three to four months ago, with irregular nasal 
steroid use.  Examination revealed no sinus tenderness.  The 
diagnosis was chronic sinusitis with likely acute recurrent 
bacterial sinusitis.  The examiner doubted cluster or other 
headache etiology.   
 
At a July 2007 Board hearing, the Veteran testified that he was 
currently employed but that due to his chronic fatigue syndrome, 
he experienced daytime drowsiness.  He denied being bedridden due 
to the chronic fatigue syndrome.  With regard to his sinusitis, 
the Veteran reported that a couple of times a year he had very 
bad sinus infections and that he experienced flare-ups during the 
springtime. He reported that he experienced flare-ups three to 
four times a year and that he usually had to see a physician for 
treatment. 
 
The Board remanded the case in November 2007 to afford the 
Veteran further VA examinations.
 
In a July 2008 VA outpatient treatment report, the Veteran 
reported having sinus problems.  He stated that approximately 
eight to ten days prior he had a sore throat  then the next day 
he had sinus drainage through the nose that with thick and 
yellow.  
 
In a November 2008 VA outpatient treatment report, the Veteran 
complained of monthly sinus symptoms for which he used a nasal 
steroid for one to two days.  
 
In a December 2008 statement, the Veteran reported that he had 
frequent and ongoing sinusitis symptoms for which the VA has 
prescribed a daily nasal steroid. 
 
In a February 2009 VA outpatient treatment report, the Veteran 
reported that for the past four days he had been experiencing 
significant nasal congestion and headaches.  He reported that he 
frequently had "sinus infections" a few times a year, usually 
in the fall and spring.  He stated that he took nasal steroids 
when he got congested.  He also reported a cough, congestion and 
purulent nasal discharge.  In a February 2009 addendum, it was 
noted that the Veteran had been prescribed Augmentin and Sudafed.
 
At a VA examination in March 2010, the Veteran reported that he 
was placed on a nasal steroid.  He denied surgery or 
hospitalization due to his sinusitis.  He reported that he has no 
restrictions at work but he has missed seven days of work over 
the past year.  He denied any purulent drainage or being placed 
on oral antibiotics.  He reported having mucous and yellow 
discharge in the mornings.  He reported that he has bouts of 
sinusitis on a monthly basis which lasts for about a month.  He 
indicated that the disorder was aggravated in early January and 
the spring and relived with a nasal saline wash.  He denied any 
incapacitating episodes per year.  

With regard to chronic fatigue syndrome, the examiner noted that 
since the 2002 examination, the Veteran has had fewer symptoms.  
He did not have any restrictions at work.  He was not taking any 
medications.  There was no acute onset of the condition.  He did 
not experience any fevers or exudative pharyngitis.  He denied 
any generalized muscle aches or weakness or headaches.  There 
were no joint pains.  
 
Examination revealed a normal oropharynx with erythema of nasal 
turbinates.  There was a slight deviation towards the left 
nostril but no malocclusion or obstruction.  The assessment was 
chronic sinusitis and chronic fatigue syndrome with no residuals.
 
Analysis
 
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
Chronic Fatigue Syndrome
 
Since July 14, 2006, the Veteran's chronic fatigue syndrome has 
been appropriately rated as noncompensable under 38 C.F.R. § 
4.88b, Diagnostic Code 6354.
 
In order to warrant a 10 percent rating, the evidence must show 
signs and symptoms of chronic fatigue syndrome that wax and wane 
but result in periods of incapacitation of at least one but less 
than two weeks total duration per year, or symptoms controlled by 
continuous medication.  A Note to Diagnostic Code 6354 provides 
that, for the purpose of rating chronic fatigue syndrome, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b, Diagnostic Code 6354.
 
The Board finds, after reviewing the entire record, that the 
evidence shows that the criteria for a compensable rating under 
Diagnostic Code 6354 are not met.  There is no medical evidence 
of periods of incapacitation, treatment or medication for chronic 
fatigue syndrome.  Although there is evidence of a constant 
general feeling of tiredness experienced by the Veteran, the 
evidence does not demonstrate any incapacitating episodes, 
consisting of physician prescribed bed rest for at least one week 
per year.  As such, a higher rating is not warranted for any 
portion of the rating period.  No other relevant diagnostic codes 
are for application.  Accordingly, a compensable disability 
rating for chronic fatigue is not warranted from July 14, 2000.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  
 
Sinusitis
 
The Veteran's sinusitis is rated noncompensably under Diagnostic 
Code 6512, effective July 14, 2000.  Sinusitis is evaluated under 
the General Rating Formula for Sinusitis.
 
A noncompensable evaluation is assigned for sinusitis that is 
detected by an x-ray examination only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.   An incapacitating episode 
is one which requires bedrest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6512.
 
After considering all the evidence of record, the Board finds 
that, after resolving reasonable doubt in the appellant's favor, 
that the overall disability picture for the Veteran's sinusitis 
most closely approximates a 10 percent disability rating since 
July 14, 2000.  In this case, the Veteran's sinusitis is 
manifested by three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  VA treatment records show that the 
Veteran has been seen on several occasions for recurrent 
sinusitis with symptoms such as headaches, sinus pain and 
pressure, congestion, and mucosal thickening.  Furthermore, the 
Veteran provided testimony that he experiences bad sinus 
infections a couple of times a year with three to four flare-ups 
during the springtime.  As such, the Board finds that the 
evidence most nearly approximates a 10 percent disability rating 
for sinusitis since July 14, 2000. 
 
Consideration has been given to whether a rating higher than 10 
percent disabling for the Veteran's sinusitis is warranted.  The 
Veteran has reported that he has been treated for his sinusitis 
on many occasions, but has also clarified that he experiences 
flare-ups in the springtime.  There is also evidence that he was 
prescribed with antibiotics on one occasion.  Significantly, 
there is no evidence that the Veteran has experienced any 
incapacitating episodes, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting, as is required for a 30 
percent disability rating.  

Extra-Schedular Consideration
 
The symptoms presented by the Veteran's chronic fatigue syndrome 
and sinusitis are fully contemplated by the rating schedule.  
There is no evidence that his disability picture is exceptional 
when compared to other Veterans with the same or similar 
disabilities.  There is no evidence that the claimant's chronic 
fatigue syndrome or sinusitis at any time during the appellate 
term necessitated frequent hospitalization, or that either 
disability has caused a marked interference with employment.  
Thus, the Board finds no evidence to indicate entitlement to 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).
 
 


ORDER
 
Since July 14, 2000, a compensable evaluation is not warranted 
for chronic fatigue syndrome.
 
Since July 14, 2000, a 10 percent evaluation is warranted for 
sinusitis, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


